 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ROBIN BRUINS and BEVERLY BRUINS,                        Case No.: 2:15-cv-00324-APG-GWF

 4           Plaintiff                                              Order Closing Case

 5 v.

 6 DENNIS OSBORN, et al.,

 7           Defendants

 8

 9         In light of the parties’ status report (ECF No. 101) indicating that this matter has been

10 resolved in its entirety,

11         IT IS ORDERED that the clerk of court is instructed to close this case.

12         DATED this 10th day of December, 2018.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
